Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment and remarks filed on 01/06/2022 are acknowledged and have been fully considered. Claims 1-3, 5-9 and 11-17 are pending and the subject of this office action. Claims 1-3, 5, 7-8, 11, 13-14 and 17 have been amended. Claims 4 and 10 have been canceled. 
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,435,726 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Non-compliant Claim Amendment  
The amendments to the claims filed on 01/06/2022 are not in accordance with CFR 1.121 (c).  Claim 5 has the status identifier “Canceled” but the text of claim 5 including the markings to show the changes has been presented. A claim being canceled must be indicated as “Canceled” and the text of the claim must not be presented. See MPEP §714 II C (C). Further, the status identifier of claim 5 appears to be an error because applicants state that only claims 4 and 10 have been canceled (see para 1 on page 21 and paras 2-3 on page 30 of remarks filed 01/06/2022). 
For the purposes of compact prosecution, claim 5 is being considered as “Currently amended” and not considered as being “Canceled”.  It is suggested to applicants to correct the status identifier of claim 5 in response to this office action.  Claims 1-3, 5-9 and 11-17 are pending and are now under consideration on the merits.

	
	Response to Amendment
	The objection to the specification for use tradenames/trademarks is withdrawn in light of the amendment to the specification filed on 01/06/2022.  The tradenames or trademarks have been corrected. 
	The rejections of claims 4 and 10 are moot in light of the cancellation of the claims in the amendment filed on 01/06/2022.
	The objections to claims 2, 3, 7, 13, 14 and 17 for convoluted language and extraneous words are withdrawn in in light of the amendment to the claims filed on 01/06/2022.
	The obviousness-type double patenting rejections of instant claims 1-3, 5-9 and 11-17 over claims 1-6 of US Patent 10,435,726 are withdrawn in light of the terminal disclaimer filed on 01/06/2022.
	
Claim Rejections - 35 USC § 112 (Maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11-17 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1, 8 and 14 recite in the last 5 lines of the claims a wherein clause, which renders the claims indefinite.  It is not clear if the process of claims 1, 8 and 14 requires an additional active method step of including the enzymatically transesterified product in a first finished product having a certain formula or not in order to configure the enzymatically transesterified product to cause the first finished product to have a viscosity.  Dependent claims 2-3, 5-7, 9, 11-13 and 15-17 are also rejected for the same reasons.
Appropriate clarification is needed.

Response to Arguments
Applicants argue that the limitations in the wherein clause describe the experiment that a person of ordinary skill in the art would need to run to assess what effect the enzymatically transesterified product produced in the claims, would have on the viscosity of a finished product. Applicants argue the claims need not recite that the experiment be performed and argue the language in the wherein clause is intentional to exclude the structure of the finished product from the claims as written (see paragraph across pages 21-22 in the remarks filed 01/06/2022).
These arguments are not persuasive because it is noted the specification and/or the claims do not define the phrase “a certain formula” of the finished product. This renders the claims indefinite because it is not clear how the first and the second finished products are formulated. Therefore, it is not clear to a person of ordinary skill in the art how to perform the process that is described in the wherein clause to assess what effect the enzymatically transesterified product produced in the claims, would have on the viscosity of a finished product to determine if the enzymatically transesterified product would meet the claimed criteria. 

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-9, 11-12 and 14-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS; Of Record) in view of Steinke (Lipase-Catalyzed Alcoholysis of Crambe Oil and Camelina Oil for the preparation of Long-Chain Esters; JAOCS, Vol. 77, no. 4, 2000; Applicant IDS; Of Record) as evidenced by Schuchardt (Transesterification of Vegetable Oils: a Review, J. Braz. Chem. Soc. Vol. 9, No. 1, 199-210, 1998; Applicant IDS; Of Record), Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS; Of Record), Fucosterol (CAS Entry, Cayman Chemical, 2019; Applicant IDS; Of Record) and Oleyl-Alcohol (Oleyl Alcohol, CAS Number: 143-28-2, Cayman Chemical Data Sheet, 2021; Applicant IDS; Of Record).
Regarding claims 1, 8 and 14, Arquette teaches a process to produce an emollient comprising the steps of providing a composition comprising refined jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56).  Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Arquette teaches a base catalyzed alcoholysis (see col. 2 lines 35-39, Example 1 in col. 8-9).  Arquette teaches adding the refined jojoba oil and the isopropyl alcohol first into the reactor (see Example 1 in col. 8 lines 57-65) and then adding the catalyst for the alcoholysis reaction to the reactor (see Example 1 in col. 9 lines 2-6).  Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters). Arquette teaches the feedstock to comprise refined jojoba oil or hydrogenated jojoba oil (reads on hydrogenated jojoba wax esters in claim 14) or a mixture of oil and hydrogenated oil (see col. 8 lines 4-10, lines 57-60). Alcoholysis is a transesterification reaction when an ester is reacted with an alcohol (for evidence – see Schuchardt col. 1 para. 1, Scheme 1).  The instant specification also discloses the same reaction to be a transesterification (see specification in [0036] on page 6) and discloses jojoba oil as a feedstock (Ex. 3).  Therefore, Arquette teaches transesterification reaction of a feedstock comprising wax esters to produce a transesterified product as recited in claims 1,8 and transesterification reaction of a feedstock comprising hydrogenated jojoba wax esters to produce a transesterified product as recited in claim 14.  
Arquette does not teach contacting the feedstock with a lipase (the alcoholysis catalyst) to catalytically transesterify the wax esters in the feedstock to produce an enzymatically transesterified product.
Steinke teaches lipase-catalyzed alcoholysis of oils (feedstocks) for the preparation of esters (see Title).  Steinke teaches that lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis.  Steinke teaches treatment of the reaction products was simpler in the lipase-catalyzed alcoholysis because no potassium soaps were formed (see pg. 365 col. 2).  Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed product (see pg. 365, col.1 last para, last sentence).  Steinke teaches the alcoholysis is performed by adding oleyl alcohol to the feedstock oil and adding the lipase catalyst, Lipozyme IM, to produce the esters (see pg. 362 col. 1 Alcoholysis, Fig. 1).  Oleyl alcohol is a straight chain monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the transesterification method of Arquette by catalyzing the alcoholysis (transesterification) with a lipase instead of base catalysis.  One of ordinary skill in the art would be motivated to do so because Steinke teaches lipase-catalyzed alcoholysis (transesterification) led to higher conversions as compared to a base-catalyzed alcoholysis.  It would be obvious to introduce the lipase catalyst into the reaction mixture after the alcohol introduction in the methods of Arquette in view of Steinke because Arquette teaches introducing the catalyst for the transesterification reaction (the base) after introducing the alcohol into the jojoba feedstock and one would add the reactants prior to adding the catalyst.
Regarding the limitations in the wherein clause in claims 1, 8 and 14, the claims are interpreted that the wherein clauses are not an active method step but intended use of the enzymatically transesterified product and the outcome of the use, because the claims recite “when included in a first finished product”.  The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and contains the enzymatically transesterified product is substantially matches the viscosity of a second finished product with the same certain formula but comprises a chemically catalyzed transesterified wax esters.  These limitations pertain to the inherent property of the enzymatically transesterified product formed by the claimed process and the outcome of an intended use of the product (including it in a product). 
Further, Arquette teaches adding its jojoba emollient preparation to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).  Arquette teaches the viscosity of the emollient is a function of the ester content (see col. 7 lines 6-25, Table).  Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed product (see pg. 365, col.1 last para, last sentence).  As discussed above, Arquette in view of Steinke teaches a transesterification reaction of refined jojoba oil with a lipase catalyst (Lipozyme IM) to produce an enzymatically transesterified product which is the same process taught in the instant specification (par. [0055]).  Therefore, it is expected that the enzymatically transesterified product of Arquette in view of Steinke would also display the same properties and the same intended outcome would occur if the enzymatically transesterified product is included in a product, as recited in the wherein clause of claims 1, 8 and 14. 
Regarding claim 2, Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Steinke teaches oleyl alcohol which is a straight chain monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
Regarding claims 3, 9, 15, Arquette does not teach the feedstock in its process (refined jojoba oil) to further comprise an antioxidant.  However, jojoba oil comprises various sterols such as fucosterol (for evidence see Busson-Breysse Table 4), which is an antioxidant (for evidence see Fucosterol pg. 1 Description).  As discussed above, Arquette in view of Steinke teaches a transesterification reaction of refined jojoba oil with a lipase catalyst (Lipozyme IM) to produce an enzymatically transesterified product, which is the same process taught in the instant specification (par. [0055]).  Therefore, it is reasonably expected that, in the transesterification process of Arquette in view of Steinke, the feedstock (jojoba oil) comprises an antioxidant and the transesterification process would occur without removing or degrading the antioxidant in the feedstock.
Regarding claims 5, 11, and 14, Arquette teaches the feedstock to comprise refined jojoba oil or hydrogenated jojoba oil or a mixture of oil and hydrogenated oil (col. 8 lines 4-10, lines 57-60).  Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters). 
Regarding claims 6, 12, 16, Arquette does not teach oleyl alcohol.
Steinke teaches performing the lipase catalysis by using different alcohols including oleyl alcohol (Fig. 1), n-octanol (Fig. 7) and isopropanol (Fig. 8).  Steinke teaches bio-catalysis is dependent on the chain length of the alcohol and the conversion is highest for long chain alcohols (oleyl alcohol) as compared to medium chain (n-octanol) and short chain alcohols (isopropanol) (pg. 365 col. 1 last para).  
It would be obvious to one of ordinary skill in the art to further modify the method of Arquette and use oleyl alcohol instead of isopropyl alcohol in the lipase catalyzed alcoholysis reaction.  One of ordinary skill in the art would be motivated to do so because Steinke teaches that yields are highest when using oleyl alcohol.
The combined teachings of Arquette and Steinke renders claims 1-3, 5-6, 8-9, 11-12 and 14-16 obvious.
Response to Arguments
Applicants argue that the instant specification demonstrates the instant methods unexpectedly increase viscosity of the finished product (see page 28 of remarks filed 01/06/2022).  Applicants summarize the Wands factors and argue that all factors must be considered when considering enablement of the invention (see pages 25-26 of remarks filed 01/06/2022).  Applicants argue that the question of whether the evidence of unexpected results of increased velocity is commensurate with the scope of the instant claims (see Interview summary dated 10/22/2021 in file history of co-pending application 16/560,175) is not proper because applicant is not required by law to show evidence of unexpected results beyond the bounds set by the existing enablement and written description law (see page 29 of remarks filed 01/06/2022).  Applicants argue that the specification provides three working examples that demonstrates unexpected results on the finished product viscosity wherein the amount of the alcohol added to the feedstock ranges from 0.01% to 2.5% (see page 28 of remarks filed 01/06/2022) and argue that evidence already of record fully enables the scope of claims 1, 8 and 14 (see pages 29-30 of remarks filed 01/06/2022).  Applicants therefore argue the obviousness rejections of claims 1-3, 5-6, 8-9, 11-12 and 14-16 should be withdrawn in view of the unexpected results disclosed in the specification.
These arguments are not persuasive because it is noted the instant claims are not being rejected under 35 USC 112(a) for lack of enablement. The examiner agrees that the specification discloses unexpected results of increased viscosity of the finished product for methods wherein the feedstock comprises jojoba wax esters and wherein the oleyl alcohol is introduced at 0.01% to 2.5% by weight of the feedstock (the same was indicated in the examiner interview summary dated 10/22/2021 in file history of co-pending application 16/560,175).  It is noted that the disclosed unexpected results are commensurate in scope with claims 7, 13 and 17 and these claims are not rejected as being obvious over the cited prior art. However, the specification only discloses the oleyl alcohol amount in the range of 0.01% to 2.5% and does not disclose any other amounts of any other alcohol.  It is reiterated that showing of unexpected results as evidence of nonobviousness is not commensurate in scope with claims 1-3, 5-6, 8-9, 11-12 and 14-16 and the rejection of these claims 35 USC 103 as being obvious over Arquette in view of Steinke is being maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 16/560,175
Claims 1-3, 5-9 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-15 and 17-18 of co-pending Application No. 16/560,175 (reference application).  This is a provisional nonstatutory double patenting rejection.  
Regarding instant claims 1, 8, 14, reference claims 1, 8, 14 recite a process comprising;
providing a feedstock comprising jojoba wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the jojoba wax esters in the feedstock with the lipase to form a transesterified product.
Since, the reference claims recite a lipase catalyst in the transesterification process, the reference claims are reciting a transesterification process to form an enzymatically transesterified product.
Regarding instant claims 1, 8, reference claims 1,8 recite the is alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof.
Regarding instant claim 14, reference claims 5, 11, 17 recite the feedstock comprises hydrogenated jojoba wax esters.
Regarding the limitations in the wherein clause in instant claims 1, 8 and 14, the claims are interpreted that the limitations are not an active method step but instead pertain to the intended use of the enzymatically transesterified product, because the claims recite “when included in a first finished product”. The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and contains the enzymatically transesterified product is substantially matches the viscosity of a second finished product with the same certain formula but comprises a chemically catalyzed transesterified wax esters. These limitations pertain to the inherent property of the enzymatically transesterified product formed by the claimed process and the outcome of an intended use of the product (including it in a product). 
Further, reference claims 1, 8, 14 recite the transesterified product is included in a finished product to increase the viscosity. Since the reference claims recite the same transesterification process with a lipase, it is expected that the enzymatically transesterified product of the reference claims would also display the same properties and the same intended outcome would occur if the enzymatically transesterified product is included in a product, as recited in the wherein clause of instant claims 1, 8 and 14. 
Regarding instant claim 2, reference claims 3, 15 recite the alcohol is selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 3, 9, 15, reference claims 2 and 9 recite wherein the feedstock further comprises an antioxidant and catalytically transesterifying the wax esters in the feedstock with the lipase further comprises catalytically transesterifying without one of removing or degrading the antioxidant in the feedstock.
Regarding instant claims 5, 11, reference claims 5, 11, 17 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claims 6, 12, 16, reference claims 6, 12, 14 recites the alcohol is oleyl alcohol.
Regarding instant claims 7, 13, 17, reference claims 7, 13, 18 recite wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
Instant claims 1-3, 5-9 and 11-17 are rendered obvious over reference claims 1-18 of co-pending Application No. 16/560,175. This is a provisional nonstatutory double patenting rejection.  

US 16/560,216
Claims 1-2, 5-8, 11-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13 and 15-16 of co-pending Application No. 16/560,216 (reference application).  This is a provisional nonstatutory double patenting rejection.  
Regarding instant claims 1, 8, 14, reference claims 1 and 7 recite a process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a transesterified product.
Since the reference claims recite a lipase catalyst in the transesterification process, the reference claims are reciting a transesterification process to form an enzymatically transesterified product.
Regarding instant claims 1 and 8, reference claim 1 recites the feedstock comprises jojoba wax esters. Regarding instant claims 1 and 8, reference claim 1 recites the is alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof.
Regarding instant claim 14, reference claims 4, 10, 15 recite the feedstock comprises hydrogenated jojoba wax esters.
Regarding the limitations in the wherein clause in instant claims 1, 8 and 14, the claims are interpreted that the limitations are not an active method step but instead pertain to the intended use of the enzymatically transesterified product, because the claims recite “when included in a first finished product”. The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and contains the enzymatically transesterified product is substantially matches the viscosity of a second finished product with the same certain formula but comprises a chemically catalyzed transesterified wax esters. These limitations pertain to the inherent property of the enzymatically transesterified product formed by the claimed process and the outcome of an intended use of the product (including it in a product). 
Further, reference claims 1, 8, 14 recite the transesterified product is included in a finished product to increase the viscosity. Since the reference claims recite the same transesterification process with a lipase, it is expected that the enzymatically transesterified product of the reference claims would also display the same properties and the same intended outcome would occur if the enzymatically transesterified product is included in a product, as recited in the wherein clause of instant claims 1, 8 and 14. 
Regarding instant claim 2, reference claims 2, 8, 13 recite the alcohol is selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 5, 11, reference claims 4, 9-10, 15 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claims 6, 12, 16, reference claims 5, 11, 12 recites the alcohol is oleyl alcohol.
Regarding instant claims 7, 13, 17, reference claims 6, 7, 16 recite wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
Instant claims 1-2, 5-8, 11-14, and 16-17 are rendered obvious over reference claims 1-2, 4-13 and 15-16 of co-pending Application No. 16/560,216. This is a provisional nonstatutory double patenting rejection.  

Claims 3, 9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13 and 15-16 of co-pending Application No. 16/560,216 (reference application) as applied to claims 1, 8 and 15 above and further in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS) as evidenced by Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS), Fucosterol (CAS Entry, Cayman Chemical, 2019; Applicant IDS). This is a provisional nonstatutory double patenting rejection.  
Regarding instant claims 3, 9, 15, the reference claims 3, 9, 14 recite the feedstock comprise jojoba wax esters but do not recite the feedstock to further comprise an antioxidant and catalytically transesterifying the wax esters in the feedstock with the lipase without removing or degrading the antioxidant in the feedstock.
Arquette teaches a transesterification process comprising providing a composition comprising refined jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56). Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of the reference claims and substitute the feedstock comprising jojoba wax esters with the refined jojoba oil as taught by Arquette. One of ordinary skill in the art would be motivated to do so because the artisan is using an alternative feedstock as a source of jojoba wax esters. Jojoba oil comprises various sterols such as fucosterol (for evidence see Busson-Breysse Table 4), which is an antioxidant (for evidence see Fucosterol pg. 1 Description). The reference claims in view of Arquette recites a transesterification reaction of refined jojoba oil with a lipase catalyst (Lipozyme IM) to produce an enzymatically transesterified product which is the same process recited in instant claims 3, 9, 15. It is reasonably expected that in the transesterification process of the reference claims in view of Arquette the feedstock (jojoba oil) comprises an antioxidant and the transesterification process would occur without removing or degrading the antioxidant in the feedstock.
Instant claims 3, 9, 15 are rendered obvious over reference claims 1-2, 4-13 and 15-16 of co-pending Application No. 16/560,216 in view of Arquette. This is a provisional nonstatutory double patenting rejection.  
Response to Arguments
Applicants argue that a terminal disclaimer was filed on 01/06/2022 to obviate the obviousness-type double patenting rejections over US Patent 10,435,726 and co-pending application US 16/560,175 (see section titled Double Patenting Rejection on pages 22,23 of remarks filed 01/06/2022). Applicants also refer to obviousness-type double patenting over claims 1-6 of co-pending application 16/560,241 (see last line on page 22 of remarks filed 01/06/2022). However, it is noted the application number of the co-pending application is 16/560,216 and not 16/560,241.
These arguments are not persuasive because, the terminal disclaimer filed on 01/06/2022 only disclaims US Patent 10,435,726 and does not disclaim co-pending applications US 16/560,175 and US 16/560,216. The obviousness-type double patenting rejections of instant claims 1-3, 5-9 and 11-17 over claims 1-6 of US Patent 10,435,726 are withdrawn in light of the terminal disclaimer filed on 01/06/2022. It is again re-iterated that co-pending applications 16/560,175 and 16/560,216 are divisional applications of parent 14/841,242 whereas instant application 16/560,241 is a continuation application of parent 14/841,242. Therefore, the nonstatutory double patenting rejections under 35 USC 121 of instant claims over claims of co-pending applications 16/560,175 and 16/560,216 are not prohibited and are being maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657